UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of Date of report (Date of earliest event reported):March17, 2008 REGENCY ENERGY PARTNERS LP (Exact name of registrant as specified in its charter) Delaware 000-51757 16-1731691 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification No.) 1700 Pacific, Suite 2900 Dallas, Texas 75201 (Address of principal (Zip Code) executive offices) Registrant’s telephone number, including area code: (214)750-1771 (Former name or former address, if changed since last report): Not applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Retirement and Resignation of Director and Principal Executive Officer OnMarch 17, 2008, Mr. James W. Hunt retired and resigned, effective April 1, 2008, from his positions as a member of the board of directors (the “Board”), each committee of the Board of which he was a member and as President, Chief Executive Officer, and Chairman of the Board of Regency GP LLC (the “Company”), which is the general partner of Regency GP LP.Regency GP LP is the general partner of Regency Energy Partners LP (“Regency”).The Company expects to enter into a consulting agreement with Mr. Hunt pursuant to which it will pay a consulting fee for the remainder of fiscal 2008 at the rate of his current base salary ($400,000 per annum).Mr. Hunt owns 60 Class C Units (being 7.58% of the outstanding Class C Units) of Regency GP Acquirer LP (“GP Acquirer”), all of which he will retain.See the description of the Class C Units under “Compensation Arrangements: Employment Agreement.” Appointment of Director and Principal Executive Officer On March 14, 2008, the Board of Directors of the Company appointed, effective April 1, 2008 and subject to execution and delivery of an employment agreement with him, Byron R. Kelley, age 60, as a member of the Board and as the Company’s President, Chief Executive Officer and Chairman of the Board to fill the vacancies in those positions to be created by Mr. Hunt’s retirement.Mr. Kelley will hold such positions until his successor is duly elected and qualified.Since 2003, Mr. Kelley has served as senior vice president of Centerpoint Energy Inc. (“Centerpoint”) and president of its Pipelines & Field Services Group.Centerpoint is a domestic energy delivery company that includes electric transmission and distribution, natural gas distribution, competitive natural gas sales and services, interstate pipelines and field services operations.While at Centerpoint, Mr. Kelley was responsible for commercial, operational, strategic, regulatory and development matters for a business group consisting of two interstate pipeline companies (8,700 miles of pipe), a gathering and processing company (3,800 miles of pipe) and a remote monitoring, data gathering and communications company.From 1996 to 2002, Mr. Kelley served as executive vice president and then president of El Paso Energy International, a developer, owner and operator of international energy infrastructure projects.During this time, he was responsible for decisions related to staffing the key positions necessary to build a complete organization to conduct natural gas pipeline and independent power generation activities on a global basis.Neither Centerpoint nor El Paso Energy International is affiliated with the Company or Regency.In 2002, Mr. Kelley retired in order to devote time to his family.Mr. Kelley is a graduate of Auburn University with a bachelor’s degree in civil engineering.There is no family relationship between Mr. Kelley and any other officer or any director of the Company. The Company expects that the Board will appoint Mr. Kelley, effective as of April 1, 2008, as a member of the committees of the Board from which Mr. Hunt has resigned, being the Executive Committee, the Nominating Committee and the Compensation Committee.There are no other arrangements or understandings between Mr. Kelley and any other persons pursuant to which Mr.
